DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-14 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-14 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 1; lines 4-5 recite, “wherein the second frequency band is different from the first frequency band” and lines 8-9 recite, “wherein the first frequency band is narrower than and within the second frequency band”. Thus, it appears that the claimed invention requires both of the features. However, specification only discloses [0050], “In other cases, the communications conducted in the second protocol may be conducted using a second frequency band. In such cases, the second frequency band may be within, but narrower than, the first frequency band or may be, in some implementations, completely different from the first frequency band.” Thus, it is clear from the specification, Claimed invention only requires one feature either “wherein the second frequency band is different from the first frequency band” or “wherein the first frequency band is narrower than and within the second frequency band”, not both features. Further, there is nowhere in the specification, Applicant discloses, single claimed invention can include both “wherein the second frequency band is different from the first frequency band” and “wherein the first frequency band is narrower than and within the second frequency band”. Therefore, above claimed features raises new matter issues. 
Claim 10; lines 6-7 recite, “wherein the second frequency band is different from the first frequency band” and lines 10-11 recite, “wherein the first frequency band is narrower than and within the second frequency band”. Thus, it appears that the claimed In such cases, the second frequency band may be within, but narrower than, the first frequency band or may be, in some implementations, completely different from the first frequency band.” Thus, it is clear from the specification, Claimed invention only requires one feature either “wherein the second frequency band is different from the first frequency band” or “wherein the first frequency band is narrower than and within the second frequency band”, not both features. Further, there is nowhere in the specification, Applicant discloses, single claimed invention can include both “wherein the second frequency band is different from the first frequency band” and “wherein the first frequency band is narrower than and within the second frequency band”. Therefore, above claimed features raises new matter issues. 
Claim 17; lines 8-10 recite, “wherein the second frequency band is different from the first frequency band” and lines 16-17 recite, “wherein the first frequency band is narrower than and within the second frequency band”. Thus, it appears that the claimed invention requires both of the features. However, specification only discloses [0050], “In other cases, the communications conducted in the second protocol may be conducted using a second frequency band. In such cases, the second frequency band may be within, but narrower than, the first frequency band or may be, in some implementations, completely different from the first frequency band.” Thus, it is clear from the specification, Claimed invention only requires one feature either “wherein the second frequency band is different from the first frequency band” or “wherein the first frequency band is narrower than and within the second frequency band”, not both features. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1; lines 4-5 recite, “wherein the second frequency band is different from the first frequency band” and lines 8-9 recite, “wherein the first frequency band is narrower than and within the second frequency band”.  It is unclear, how the first frequency band can be different from the second frequency band, also at the same time, can be within the second frequency band. Therefore, these features render the claim vague and indefinite. 
Further, regarding the feature, “wherein the first frequency band is narrower than and within the second frequency band”, claim 2, “the first LPWAN protocol comprises a Long-Range Wide-Area Network (LoRaWAN) protocol” and in claim 4 recites, “wherein second LPWAN protocol comprises a SigFox protocol”. However, in the specification,  the 868 MHz or 902 MHz bands” and “Long-Range Wide-Area Network (LoRaWAN) is the media access control (MAC) layer protocol derived from chirp spread spectrum (CSS) modulation which transmits in several sub-gigahertz frequencies”. Thus, it is unclear how the first frequency (which can transmit in sub-ghz) can be narrower and within the second frequency (i.e., Sigfox running the 868 MHz or 902 MHz bands). 
Claim 10; lines 6-7 recite, “wherein the second frequency band is different from the first frequency band” and lines 10-11 recite, “wherein the first frequency band is narrower than and within the second frequency band”. It is unclear, how the first frequency band can be different from the second frequency band, also at the same time, can be within the second frequency band. Therefore, these features render the claim vague and indefinite. 
Further, regarding the feature, “wherein the first frequency band is narrower than and within the second frequency band”, claim 2, “the first LPWAN protocol comprises a Long-Range Wide-Area Network (LoRaWAN) protocol” and in claim 4 recites, “wherein second LPWAN protocol comprises a SigFox protocol”. However, in the specification, Applicant discloses [0049], “Sigfox is a proprietary, unlicensed LPWAN protocol running over a public network in the 868 MHz or 902 MHz bands” and “Long-Range Wide-Area Network (LoRaWAN) is the media access control (MAC) layer protocol derived from chirp spread spectrum (CSS) modulation which transmits in several sub-gigahertz frequencies”. Thus, it is unclear how the first frequency (which can transmit in sub-ghz)  
Claim 17; lines 8-10 recite, “wherein the second frequency band is different from the first frequency band” and lines 16-17 recite, “wherein the first frequency band is narrower than and within the second frequency band”. It is unclear, how the first frequency band can be different from the second frequency band, also at the same time, can be within the second frequency band. Therefore, these features render the claim vague and indefinite. 
Further, regarding the feature, “wherein the first frequency band is narrower than and within the second frequency band”, claim 2, “the first LPWAN protocol comprises a Long-Range Wide-Area Network (LoRaWAN) protocol” and in claim 4 recites, “wherein second LPWAN protocol comprises a SigFox protocol”. However, in the specification, Applicant discloses [0049], “Sigfox is a proprietary, unlicensed LPWAN protocol running over a public network in the 868 MHz or 902 MHz bands” and “Long-Range Wide-Area Network (LoRaWAN) is the media access control (MAC) layer protocol derived from chirp spread spectrum (CSS) modulation which transmits in several sub-gigahertz frequencies”. Thus, it is unclear how the first frequency (which can transmit in sub-ghz) can be narrower and within the second frequency (i.e., Sigfox running the 868 MHz or 902 MHz bands). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 10-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 9407624, hereinafter “Myers”), in view of Guibene et al. (US 20190238662, hereinafter “Guibene”), in view of Bui et al. (US 20100226242, hereinafter “Bui”) and further in view of Haverkamp et al. (US 20080111737, hereinafter “Haver”).
 	Regarding claim 1, Myers discloses,
 	A Low-Power Wide-Area Network (LPWAN) gateway device (gateway device node 300) comprising: 
 	“a wireless transceiver using a first LPWAN protocol (The low-power controller 322, in this example, is configured to selectively utilize multiple low-power wireless communication standards to wirelessly communicate with access devices and device nodes of the local network of interconnected devices. In some example implementations, the low-power controller 322 may be configured to utilize both the BLE and the ANT low-power wireless communication standards, Col. 14; lines 18-25)”; 
 	“a processor coupled with the wireless transceiver (see, Fig. 3 which shows the processor 334, which is part of low-power controller 322 connected to communication module 304)”; and 
 	“a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor (low-power controller 322 likewise includes memory 330 storing instructions corresponding to a protocol stack 332 that is configured to handle and process multiple types of low-power wireless communications received at the gateway 300 (e.g., BLE communications and ANT communications) from the access devices or device nodes of the local network of interconnected devices, Col. 14; lines 29-35)”, causes the processor to control the wireless transceiver by: 
“selecting a first mode or a second mode for communicating with one or  more wireless devices through the wireless transceiver (The low-power controller 322, in this example, is configured to selectively utilize multiple low-power wireless communication standards to wirelessly communicate with access devices and device nodes of the local network of interconnected devices. In some example implementations, the low-power controller 322 may be configured to utilize both the BLE and the ANT low-power wireless communication standards, Col. 14; lines 18-25)”; 
(the gateway 300 may wirelessly communicate with access devices and device nodes that are also configured to wirelessly communicate using the BLE and/or ANT low-power wireless communication standards. In this regard, the low-power controller 322 likewise includes memory 330 storing instructions corresponding to a protocol stack 332 that is configured to handle and process multiple types of low-power wireless communications received at the gateway 300 (e.g., BLE communications and ANT communications) from the access devices or device nodes of the local network of interconnected devices, Para. [Col. 14; lines 25-35)).”
However, Myers does not explicitly disclose, “ first LPWAN protocol in a first frequency band and a second LPWAN protocol with a second frequency band and wherein the second frequency band is different from the first frequency band”.
In a similar field of endeavor, Guibene discloses, “ first LPWAN protocol in a first frequency band and a second LPWAN protocol with a second frequency band and wherein the second frequency band is different from the first frequency band (an endpoint IoT device (e.g., 105) or gateway may be equipped with logic to support and select from multiple different LPWA protocols.  Examiner submits that multiple different LPWA protocols are equated as a first frequency band is different from second frequency band)”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Myers by specifically providing first LPWAN protocol in a first frequency band and a second LPWAN protocol with a second frequency band and wherein the second frequency band is different from the first frequency band, as taught by Guibene for the purpose of providing efficient machine-to-machine system communications using low-power wide are protocol.
Further, the combination of Myers and Guibene does not explicitly discloses, “tuning to a center frequency between of a selected one of the first frequency band and the second frequency band, wherein the first frequency band is narrower than and within the second frequency band.”
In a similar field of endeavor, Bui discloses, “tuning to a center frequency between of a selected one of the first frequency band and the second frequency band (20 MHz bandwidth cell, 15 MHz bands could be defined with any central frequency between f-150 and f+150. Similarly 10 MHz bands could be defined with centre frequencies anywhere between f-300 and f+300, Para. [0072]), wherein the first frequency band is narrower than and within the second frequency band (reception bandwidth restrictions of UE1 102, only a 5 MHz portion of the entire 20 MHz transmitted bandwidth is received by UE1 102 using RF block 118.1, Paras. [0069]-[0072], Examiner submits that 5MHZ band portion is smaller and within the 20MHz band)”.

Further, the combination of Myers, Guibene and Bui does not explicitly discloses, “a temperature compensating oscillator coupled with the wireless transceiver, wherein the wireless transceiver uses a clock output of the temperature compensating oscillator to maintain operation within the first frequency band and wherein the wireless transceiver uses the clock output of the temperature compensating oscillator to maintain operation within the second frequency band.”
In a similar field of endeavor, Haver discloses, “a temperature compensating oscillator coupled with the wireless transceiver and tuned to a center frequency between the first frequency band and the second frequency band, wherein the wireless transceiver uses a clock output of the temperature compensating oscillator to maintain operation within the first frequency band and wherein the wireless transceiver uses the clock output of the temperature compensating oscillator to maintain operation within the second frequency band (The TCNs 108-110 also help the mobile communication device 102 by providing it with a higher accuracy reference frequency than is typically available in a handheld device. This reference frequency is utilized by the mobile communication device 102 to correct the frequency offsets of the internal crystal oscillator that cause it to vary from its ideal resonant frequency. The precise frequency of the internal crystal oscillator may be affected by environmental changes. Examples of such environmental changes include temperature. Several oscillator designs reduce these environmental changes. These oscillator designs include Temperature Compensated Crystal Oscillator (TCXO), Paras. [0028]-[0030]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Myers, Guibene and Bui by specifically providing a temperature compensating oscillator coupled with the wireless transceiver and tuned to a center frequency between the first frequency band and the second frequency band, wherein the wireless transceiver uses a clock output of the temperature compensating oscillator to maintain operation within the first frequency band and wherein the wireless transceiver uses the clock output of the temperature compensating oscillator to maintain operation within the second frequency band, as taught by Haver for the purpose of efficiently reducing environmental effects on the precise frequency of the crystal oscillator.
Regarding claim 2, the combination of Myers, Guibene, Bui and Haver discloses everything claimed as applied above (see claim 1), in addition Guibene discloses, “wherein the first LPWAN protocol comprises a Long-Range Wide-Area Network (LoRaWAN) protocol (modem (e.g., 415, 445) may also be provided as a packet engine for modulating and demodulating the byte that are sent and received. The PHY layer of the endpoint IoT devices and gateways may include logic to support one or more specific LPWA modulation schemes, such as FSK, GMSK, LoRa, LPWA, etc, Para. [0060])”
Regarding claim 3, the combination of Myers, Guibene, Bui and Have discloses everything claimed as applied above (see claim 2), in addition Guibene discloses, “wherein causing the wireless transceiver to conduct communications with the one or more wireless devices using the first LPWAN protocol comprises executing, by the processor, a LoRaWAN protocol stack (modem (e.g., 415, 445) may also be provided as a packet engine for modulating and demodulating the byte that are sent and received. The PHY layer of the endpoint IoT devices and gateways may include logic to support one or more specific LPWA modulation schemes, such as FSK, GMSK, LoRa, LPWA, etc, Para. [0060])”.
Regarding claim 4, the combination of Myers, Guibene, Bui and Havediscloses everything claimed as applied above (see claim 3), in addition Guibene discloses, “wherein the second LPWAN protocol comprises a SigFox protocol (the protocol stack of the low-frequency data link layer may be modified to permit encapsulation of frames of the low-frequency data link layer within frames of an LPWA physical layer protocol such as Gaussian frequency-shift keying (GFSK)-based modulation scheme, binary phase-shift keying (BPSK) (e.g., as used by SigFox.TM.), Para. [0056]).”
Regarding claim 5, the combination of Myers, Guibene, Bui and Have discloses everything claimed as applied above (see claim 4), in addition Guibene discloses, “wherein causing the wireless transceiver to conduct communications with the one or more wireless devices using the second LPWAN protocol comprises executing, by the modem (e.g., 415, 445) may also be provided as a packet engine for modulating and demodulating the byte that are sent and received. The PHY layer of the endpoint IoT devices and gateways may include logic to support one or more specific LPWA modulation schemes, such as FSK, GMSK, LoRa, LPWA, etc, Para. [0060])”.
Regarding claim 7, the combination of Myers, Guibene, Bui and Have discloses everything claimed as applied above (see claim 1), further Myers discloses,
“The LPWAN gateway device  comprising a Wireless Fidelity (WiFi) transceiver coupled with the processor (see, communication module 304, which includes wireless local area network interface 318 in Fig. 3).”
Regarding claim 8, the combination of Myers, Guibene, Bui and Have discloses everything claimed as applied above (see claim 1), further Myers discloses,
“The LPWAN gateway device  comprising a Bluetooth Low Energy (BLE) transceiver coupled with the processor (the short range controller 324 may be configured to wirelessly communicate using both the Bluetooth Classic and the BLE short-range wireless communication standards).”
Regarding claim 10, Myers discloses,
A Low-Power Wide-Area Network (LPWAN) (see, Figs. 1-3) comprising: 
one or more wireless devices (see, device nodes 1-3);
(gateway device node 300) comprising: 
 	“a wireless transceiver using a first LPWAN protocol (The low-power controller 322, in this example, is configured to selectively utilize multiple low-power wireless communication standards to wirelessly communicate with access devices and device nodes of the local network of interconnected devices. In some example implementations, the low-power controller 322 may be configured to utilize both the BLE and the ANT low-power wireless communication standards, Col. 14; lines 18-25)”; 
 	“a processor coupled with the wireless transceiver (see, Fig. 3 which shows the processor 334, which is part of low-power controller 322 connected to communication module 304)”; and 
 	“a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor (low-power controller 322 likewise includes memory 330 storing instructions corresponding to a protocol stack 332 that is configured to handle and process multiple types of low-power wireless communications received at the gateway 300 (e.g., BLE communications and ANT communications) from the access devices or device nodes of the local network of interconnected devices, Col. 14; lines 29-35)”, causes the processor to control the wireless transceiver by: 
“selecting a first mode or a second mode for communicating with one or  more wireless devices through the wireless transceiver (The low-power controller 322, in this example, is configured to selectively utilize multiple low-power wireless communication standards to wirelessly communicate with access devices and device nodes of the local network of interconnected devices. In some example implementations, the low-power controller 322 may be configured to utilize both the BLE and the ANT low-power wireless communication standards, Col. 14; lines 18-25)”; 
“in response to selecting the first mode, causing the wireless transceiver to conduct communications with the one or more wireless devices using the first LPWAN protocol and in response to selecting the second mode, causing the wireless transceiver to conduct communications with the one or more wireless devices using a second LPWAN protocol, wherein the second LPWAN protocol is different from the first LPWAN protocol ((the gateway 300 may wirelessly communicate with access devices and device nodes that are also configured to wirelessly communicate using the BLE and/or ANT low-power wireless communication standards. In this regard, the low-power controller 322 likewise includes memory 330 storing instructions corresponding to a protocol stack 332 that is configured to handle and process multiple types of low-power wireless communications received at the gateway 300 (e.g., BLE communications and ANT communications) from the access devices or device nodes of the local network of interconnected devices, Para. [Col. 14; lines 25-35)).”
However, Myers does not explicitly disclose, “ first LPWAN protocol in a first frequency band and a second LPWAN protocol with a second frequency band and wherein the second frequency band is different from the first frequency band”.
(an endpoint IoT device (e.g., 105) or gateway may be equipped with logic to support and select from multiple different LPWA protocols. Additionally, the enhanced data link layer logic (e.g., 315) may be configured to configurable to generate and interpret data link layer frames augmented to be of a size to enable encapsulation in any one of potentially multiple different supported LPWA PHY protocols, among other examples, Para. [0058] and modem (e.g., 415, 445) may also be provided as a packet engine for modulating and demodulating the byte that are sent and received. The PHY layer of the endpoint IoT devices and gateways may include logic to support one or more specific LPWA modulation schemes, such as FSK, GMSK, LoRa, LPWA, etc, Para. [0060])”.
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Myers by specifically providing first LPWAN protocol in a first frequency band and a second LPWAN protocol with a second frequency band and wherein the second frequency band is different from the first frequency band, as taught by Guibene for the purpose of providing efficient machine-to-machine system communications using low-power wide are protocol.
Further, the combination of Myers and Guibene does not explicitly discloses, “tuning to a center frequency between of a selected one of the first frequency band and the second frequency band, wherein the first frequency band is narrower than and within the second frequency band.”
(20 MHz bandwidth cell, 15 MHz bands could be defined with any central frequency between f-150 and f+150. Similarly 10 MHz bands could be defined with centre frequencies anywhere between f-300 and f+300, Para. [0072]), wherein the first frequency band is narrower than and within the second frequency band (reception bandwidth restrictions of UE1 102, only a 5 MHz portion of the entire 20 MHz transmitted bandwidth is received by UE1 102 using RF block 118.1, Paras. [0069]-[0072], Examiner submits that 5MHZ band portion is smaller and within the 20MHz band)”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Myers and Guibene by specifically providing tuning to a center frequency between of a selected one of the first frequency band and the second frequency band, wherein the first frequency band is narrower than and within the second frequency band, as taught by Bui for the purpose of allowing UEs of differing reception bandwidths to operate within the network having differing transmission bandwidth, and preferably which facilitate efficient sharing of transmitter bandwidth among the UEs in such circumstances.
Further, the combination of Myers, Guibene and Bui does not explicitly discloses, “a temperature compensating oscillator coupled with the wireless transceiver, wherein the wireless transceiver uses a clock output of the temperature compensating oscillator to maintain operation within the first frequency band and wherein the wireless 
In a similar field of endeavor, Haver discloses, “a temperature compensating oscillator coupled with the wireless transceiver and tuned to a center frequency between the first frequency band and the second frequency band, wherein the wireless transceiver uses a clock output of the temperature compensating oscillator to maintain operation within the first frequency band and wherein the wireless transceiver uses the clock output of the temperature compensating oscillator to maintain operation within the second frequency band (The TCNs 108-110 also help the mobile communication device 102 by providing it with a higher accuracy reference frequency than is typically available in a handheld device. This reference frequency is utilized by the mobile communication device 102 to correct the frequency offsets of the internal crystal oscillator that cause it to vary from its ideal resonant frequency. The precise frequency of the internal crystal oscillator may be affected by environmental changes. Examples of such environmental changes include temperature. Several oscillator designs reduce these environmental changes. These oscillator designs include Temperature Compensated Crystal Oscillator (TCXO), Paras. [0028]-[0030]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Myers, Guibene and Bui by specifically providing a temperature compensating oscillator coupled with the wireless transceiver and tuned to a center frequency between the first frequency band and the second frequency band, wherein the wireless transceiver uses 
Further, the combination of Myers and Guibene does not explicitly discloses, “tuning to a center frequency between of a selected one of the first frequency band and the second frequency band, wherein the first frequency band is narrower than and within the second frequency band.”
In a similar field of endeavor, Bui discloses, “tuning to a center frequency between of a selected one of the first frequency band and the second frequency band (20 MHz bandwidth cell, 15 MHz bands could be defined with any central frequency between f-150 and f+150. Similarly 10 MHz bands could be defined with centre frequencies anywhere between f-300 and f+300, Para. [0072]), wherein the first frequency band is narrower than and within the second frequency band (reception bandwidth restrictions of UE1 102, only a 5 MHz portion of the entire 20 MHz transmitted bandwidth is received by UE1 102 using RF block 118.1, Paras. [0069]-[0072], Examiner submits that 5MHZ band portion is smaller and within the 20MHz band)”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Myers and Guibene by specifically providing tuning to a center frequency between of a selected one of the first frequency band and the second frequency band, wherein the first 
Further, the combination of Myers, Guibene and Bui does not explicitly discloses, “a temperature compensating oscillator coupled with the wireless transceiver, wherein the wireless transceiver uses a clock output of the temperature compensating oscillator to maintain operation within the first frequency band and wherein the wireless transceiver uses the clock output of the temperature compensating oscillator to maintain operation within the second frequency band.”
In a similar field of endeavor, Haver discloses, “a temperature compensating oscillator coupled with the wireless transceiver and tuned to a center frequency between the first frequency band and the second frequency band, wherein the wireless transceiver uses a clock output of the temperature compensating oscillator to maintain operation within the first frequency band and wherein the wireless transceiver uses the clock output of the temperature compensating oscillator to maintain operation within the second frequency band (The TCNs 108-110 also help the mobile communication device 102 by providing it with a higher accuracy reference frequency than is typically available in a handheld device. This reference frequency is utilized by the mobile communication device 102 to correct the frequency offsets of the internal crystal oscillator that cause it to vary from its ideal resonant frequency. The precise frequency of the internal crystal oscillator may be affected by environmental changes. Examples of such environmental changes include temperature. Several oscillator designs reduce these environmental changes. These oscillator designs include Temperature Compensated Crystal Oscillator (TCXO), Paras. [0028]-[0030]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Myers, Guibene and Bui by specifically providing a temperature compensating oscillator coupled with the wireless transceiver and tuned to a center frequency between the first frequency band and the second frequency band, wherein the wireless transceiver uses a clock output of the temperature compensating oscillator to maintain operation within the first frequency band and wherein the wireless transceiver uses the clock output of the temperature compensating oscillator to maintain operation within the second frequency band, as taught by Haver for the purpose of efficiently reducing environmental effects on the precise frequency of the crystal oscillator.
Regarding claim 11, the combination of Myers, Guibene, Bui and Haver discloses everything claimed as applied above (see claim 10), in addition Guibene discloses, “wherein the first LPWAN protocol comprises a Long-Range Wide-Area Network (LoRaWAN) protocol (modem (e.g., 415, 445) may also be provided as a packet engine for modulating and demodulating the byte that are sent and received. The PHY layer of the endpoint IoT devices and gateways may include logic to support one or more specific LPWA modulation schemes, such as FSK, GMSK, LoRa, LPWA, etc, Para. [0060])”.
Regarding claim 12, the combination of Myers, Guibene, Bui and Haver discloses everything claimed as applied above (see claim 11), in addition Guibene modem (e.g., 415, 445) may also be provided as a packet engine for modulating and demodulating the byte that are sent and received. The PHY layer of the endpoint IoT devices and gateways may include logic to support one or more specific LPWA modulation schemes, such as FSK, GMSK, LoRa, LPWA, etc, Para. [0060])”.
Regarding claim 13, the combination of Myers, Guibene, Bui and Haver discloses everything claimed as applied above (see claim 12), in addition Guibene discloses, “wherein the second LPWAN protocol comprises a SigFox protocol (the protocol stack of the low-frequency data link layer may be modified to permit encapsulation of frames of the low-frequency data link layer within frames of an LPWA physical layer protocol such as Gaussian frequency-shift keying (GFSK)-based modulation scheme, binary phase-shift keying (BPSK) (e.g., as used by SigFox.TM.), Para. [0056]).”
Regarding claim 14, the combination of Myers, Guibene, Bui and Haver discloses everything claimed as applied above (see claim 13), in addition Guibene discloses, “wherein causing the wireless transceiver to conduct communications with the one or more wireless devices using the second LPWAN protocol comprises executing, by the processor, one or more library routines, wherein the one or more library routines cause the processor to configure one or more registers of the wireless transceiver and drive one or more control signals to the wireless transceiver to cause the wireless transceiver to emulate a Frequency Shift Keying (FSK) ultra-narrow band modem (e.g., 415, 445) may also be provided as a packet engine for modulating and demodulating the byte that are sent and received. The PHY layer of the endpoint IoT devices and gateways may include logic to support one or more specific LPWA modulation schemes, such as FSK, GMSK, LoRa, LPWA, etc, Para. [0060])”.
Regarding claim 16, the combination of Myers, Guibene, Bui and Haver discloses everything claimed as applied above (see claim 11), further Myers discloses,
“The LPWAN gateway device  comprising a Wireless Fidelity (WiFi) transceiver coupled with the processor (see, communication module 304, which includes wireless local area network interface 318 in Fig. 3), a Bluetooth Low Energy (BLE) transceiver coupled with the processor (the short range controller 324 may be configured to wirelessly communicate using both the Bluetooth Classic and the BLE short-range wireless communication standards).”
Regarding claim 17, Myers discloses,
“selecting, a processor of an LPWAN gateway device (see, Fig. 3 which shows the processor 334, which is part of low-power controller 322 connected to communication module 304), a first mode or a second mode for communicating with one or  more wireless devices through the wireless transceiver the LPWAN gateway device (The low-power controller 322, in this example, is configured to selectively utilize multiple low-power wireless communication standards to wirelessly communicate with access devices and device nodes of the local network of interconnected devices. In some example implementations, the low-power controller 322 may be configured to utilize both the BLE and the ANT low-power wireless communication standards, Col. 14; lines 18-25)”; 
“in response to selecting the first mode, causing the wireless transceiver to conduct communications with the one or more wireless devices using the first LPWAN protocol and in response to selecting the second mode, causing the wireless transceiver to conduct communications with the one or more wireless devices using a second LPWAN protocol, wherein the second LPWAN protocol is different from the first LPWAN protocol ((the gateway 300 may wirelessly communicate with access devices and device nodes that are also configured to wirelessly communicate using the BLE and/or ANT low-power wireless communication standards. In this regard, the low-power controller 322 likewise includes memory 330 storing instructions corresponding to a protocol stack 332 that is configured to handle and process multiple types of low-power wireless communications received at the gateway 300 (e.g., BLE communications and ANT communications) from the access devices or device nodes of the local network of interconnected devices, Para. [Col. 14; lines 25-35)).”
However, Myers does not explicitly disclose, “wherein, in the first mode, the wireless transceiver communicates with the one or more wireless devices in a first LPWAN protocol using a first frequency band and, in the second mode, the wireless transceiver communicates with the one or more wireless devices in a second LPWAN protocol in a second frequency band, wherein the second LPWAN protocol is different from the first LPWAN protocol and the second frequency band is different from the first frequency band”.
(an endpoint IoT device (e.g., 105) or gateway may be equipped with logic to support and select from multiple different LPWA protocols. Additionally, the enhanced data link layer logic (e.g., 315) may be configured to configurable to generate and interpret data link layer frames augmented to be of a size to enable encapsulation in any one of potentially multiple different supported LPWA PHY protocols, among other examples, Para. [0058] and modem (e.g., 415, 445) may also be provided as a packet engine for modulating and demodulating the byte that are sent and received. The PHY layer of the endpoint IoT devices and gateways may include logic to support one or more specific LPWA modulation schemes, such as FSK, GMSK, LoRa, LPWA, etc, Para. [0060])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Myers by specifically providing wherein, in the first mode, the wireless transceiver communicates with the one or more wireless devices in a first LPWAN protocol using a first frequency band and, in the second mode, the wireless transceiver communicates with the one or more wireless devices in a second LPWAN protocol in a second frequency band, wherein the second LPWAN protocol is different from the first LPWAN protocol and the second frequency 
Further, the combination of Myers and Guibene does not explicitly discloses, “tuning to a center frequency between of a selected one of the first frequency band and the second frequency band, wherein the first frequency band is narrower than and within the second frequency band.”
In a similar field of endeavor, Bui discloses, “tuning to a center frequency between of a selected one of the first frequency band and the second frequency band (20 MHz bandwidth cell, 15 MHz bands could be defined with any central frequency between f-150 and f+150. Similarly 10 MHz bands could be defined with centre frequencies anywhere between f-300 and f+300, Para. [0072]), wherein the first frequency band is narrower than and within the second frequency band (reception bandwidth restrictions of UE1 102, only a 5 MHz portion of the entire 20 MHz transmitted bandwidth is received by UE1 102 using RF block 118.1, Paras. [0069]-[0072], Examiner submits that 5MHZ band portion is smaller and within the 20MHz band)”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Myers and Guibene by specifically providing tuning to a center frequency between of a selected one of the first frequency band and the second frequency band, wherein the first frequency band is narrower than and within the second frequency band, as taught by Bui for the purpose of allowing UEs of differing reception bandwidths to operate within 
Further, the combination of Myers, Guibene and Bui does not explicitly discloses, “a temperature compensating oscillator coupled with the wireless transceiver, wherein the wireless transceiver uses a clock output of the temperature compensating oscillator to maintain operation within the first frequency band and wherein the wireless transceiver uses the clock output of the temperature compensating oscillator to maintain operation within the second frequency band.”
In a similar field of endeavor, Haver discloses, “a temperature compensating oscillator coupled with the wireless transceiver and tuned to a center frequency between the first frequency band and the second frequency band, wherein the wireless transceiver uses a clock output of the temperature compensating oscillator to maintain operation within the first frequency band and wherein the wireless transceiver uses the clock output of the temperature compensating oscillator to maintain operation within the second frequency band (The TCNs 108-110 also help the mobile communication device 102 by providing it with a higher accuracy reference frequency than is typically available in a handheld device. This reference frequency is utilized by the mobile communication device 102 to correct the frequency offsets of the internal crystal oscillator that cause it to vary from its ideal resonant frequency. The precise frequency of the internal crystal oscillator may be affected by environmental changes. Examples of such environmental changes include temperature. Several oscillator designs reduce these environmental changes. These oscillator designs include Temperature Compensated Crystal Oscillator (TCXO), Paras. [0028]-[0030]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Myers, Guibene and Bui by specifically providing a temperature compensating oscillator coupled with the wireless transceiver and tuned to a center frequency between the first frequency band and the second frequency band, wherein the wireless transceiver uses a clock output of the temperature compensating oscillator to maintain operation within the first frequency band and wherein the wireless transceiver uses the clock output of the temperature compensating oscillator to maintain operation within the second frequency band, as taught by Haver for the purpose of efficiently reducing environmental effects on the precise frequency of the crystal oscillator.
Regarding claim 18, the combination of Myers, Guibene, Bui and Haver discloses everything claimed as applied above (see claim 17), in addition Guibene discloses, “wherein the first LPWAN protocol comprises a Long-Range Wide-Area Network (LoRaWAN) protocol (modem (e.g., 415, 445) may also be provided as a packet engine for modulating and demodulating the byte that are sent and received. The PHY layer of the endpoint IoT devices and gateways may include logic to support one or more specific LPWA modulation schemes, such as FSK, GMSK, LoRa, LPWA, etc, Para. [0060]), wherein causing the wireless transceiver to conduct communications with the one or more wireless devices using the first LPWAN protocol comprises executing, by the processor, a LoRaWAN protocol stack (modem (e.g., 415, 445) may also be provided as a packet engine for modulating and demodulating the byte that are sent and received. The PHY layer of the endpoint IoT devices and gateways may include logic to support one or more specific LPWA modulation schemes, such as FSK, GMSK, LoRa, LPWA, etc, Para. [0060])”.
Regarding claim 19, the combination of Myers, Guibene, Bui and Haver discloses everything claimed as applied above (see claim 18), in addition Guibene discloses, “wherein the second LPWAN protocol comprises a SigFox protocol (the protocol stack of the low-frequency data link layer may be modified to permit encapsulation of frames of the low-frequency data link layer within frames of an LPWA physical layer protocol such as Gaussian frequency-shift keying (GFSK)-based modulation scheme, binary phase-shift keying (BPSK) (e.g., as used by SigFox.TM.), Para. [0056]), wherein causing the wireless transceiver to conduct communications with the one or more wireless devices using the second LPWAN protocol comprises executing, by the processor, one or more library routines, wherein the one or more library routines cause the processor to configure one or more registers of the wireless transceiver and drive one or more control signals to the wireless transceiver to cause the wireless transceiver to emulate a Frequency Shift Keying (FSK) ultra-narrow band transceiver operating on the SigFox protocol (modem (e.g., 415, 445) may also be provided as a packet engine for modulating and demodulating the byte that are sent and received. The PHY layer of the endpoint IoT devices and gateways may include logic to support one or more specific LPWA modulation schemes, such as FSK, GMSK, LoRa, LPWA, etc, Para. [0060])”.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers, in view of Guibene, in view of Bui in view of Haver and further in view of Rose et al. (US 20170230074, hereinafter “Rose”).
Regarding claim 9, the combination of Myers, Guibene, Bui and Haver discloses everything claimed as applied above (see claim 1), however the combination of Myers, Guibene, Bui and Haver does not explicitly disclose, “The LPWAN gateway device comprising a Global Navigation Satellite System (GNSS) receiver coupled with the processor.”
In a similar field of endeavor, Rose discloses, “The LPWAN gateway device  comprising a Global Navigation Satellite System (GNSS) receiver coupled with the processor (the gateway device 306 can support A -GPS (assisted -GPS) or A -GNSS (assisted -GNSS), Para. [0084]).”
Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Myers, Guibene, Bui and Haver by specifically providing The LPWAN gateway device comprising a Global Navigation Satellite System (GNSS) receiver coupled with the processor, as taught by Rose for the purpose of efficiently and effectively providing position estimation of a gateway device. 


Relevant reference(s):
WO 2019016216: the invention is directed to method of managing several end nodes of low-power wide area network for battery powered devices, resource-restricted 
US 20190037412: the invention describes the first protocol is a Wireless Local Area Network (WLAN) wireless link protocol and low-power wide-area network (LPWAN) wireless link, and the second wireless link protocol is an unlicensed small cell wireless wide area network wireless link protocol and LPWAN wireless link.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.